I MaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 and 10/28/2021 was filed after the mailing date of the 10/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: 
[Applicant 0046] raise the storage priority as the elapsed time calculated from the point in time when the acquired data is stored is shorter.
[Applicant 0047] raise the storage priority as an elapsed time calculated from a point in time when the acquired data is last referred to by inquiry to the data management section is shorter.
[Applicant 0006-0007] the term “a storage priority” conflicts with a term “a low storage priority”. The term "a storage priority" implies there is only one priority, while the term "a low storage priority" implies there are multiple priorities. If there is only one priority, it is unclear what “a low storage priority” means. If there are multiple priorities or priority levels, it is unclear how they are assigned. 

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The Applicant discloses: “the data management section storing the acquired data” followed by “wherein the data management section stores the acquired data”. It is unclear if the same data is stored twice, or if there is a missing step. The limitation must be reworded and clarified.

Claim 1 recites the limitation "in order from" in “deletes the acquired data stored in the storage device in order from the acquired data having a low storage priority set by the priority setting section”. It is unclear as to what is meant by the action. The limitation must be reworded and clarified.

Claim 1 recites limitations "a storage priority" and "a low storage priority".  It is unclear as to what is meant by these terms in the claim. The term "a storage priority" implies there is only one priority, while the term "a low storage priority" implies there are multiple priorities. If there is only one priority, it is unclear what “a low storage priority” means. If there are multiple priorities or priority levels, it is unclear how they are assigned. The limitation must be reworded and clarified.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The claim discloses "the good acquired data related to the bad acquired data" and "the good acquired data other than the related good acquired data". The claim does not specify the nature of this relationship. Additionally, it is unclear what “the related good acquired data” relates to.

The term “shorter” in claim 9 is a relative term which renders the claim indefinite. The term “shorter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The entire limitation "raise the storage priority as an elapsed time calculated from a point in time when the acquired data is stored is shorter" is difficult to understand and will be interpreted as “raise the priority when the cycle time exceeds a predetermined threshold”. The limitation must be reworded and clarified.

The term “last referred to by inquiry to the data management section is shorter” in claim 10 is a relative term which renders the claim indefinite. The term “last referred to by inquiry to the data management section is shorter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The entire limitation "raise the storage priority as an elapsed time calculated from a point in time when the acquired data is last referred to by inquiry to the data management section is shorter" is difficult to understand and will be interpreted as “raise the priority of applications that are frequently used”. The limitation must be reworded and clarified.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    292
    90
    media_image1.png
    Greyscale
Claim 1 (Original) A data management device comprising:
a data management section configured to acquire data acquired by a board work machine that performs a predetermined board work with respect to a board, the acquired data being related to the board work with at least one piece of additional information regarding the board work being provided thereto, the data management section storing the acquired data in a storage device to which a maximum storage amount is set for each additional information;
and a priority setting section configured to set a storage priority that is a priority of storing continuously the acquired data that is stored in the storage device, 
wherein the data management section stores the acquired data in the storage device, and, in a case in which the maximum storage amount for at least one piece of the additional information is exceeded, deletes the acquired data stored in the storage device in order from  the acquired data having a low storage priority set by the priority setting section.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 11188062 B2) farther in view of Yanagihara (US 20190339885 A1) and farther in view of Sanji (US 11330751 B2)

Referring to claims 1 and 16 and taking claim 1 as exemplary, Kobayashi teaches a data management device comprising: 
a data management section configured to acquire data acquired by a board work machine that performs a predetermined board work with respect to a board, the acquired data being related to the board work with at least one piece of additional information regarding the board work being provided thereto, the data management section storing the acquired data in a storage device ([Kobayashi Col 4 lines 3-20] As shown in FIG. 1, work management device 70 is configured as a microprocessor with CPU 71 as a centerpiece and includes ROM 72 for storing process programs, RAM 73 used as a work area, and the like. These are electrically connected via a bus (not shown). Work management device 70 is connected to production information database 74, operator information database 75, and know-how database 76 in an accessible manner. Production information database 74 stores a production program of board 12, the production progress, and the like, and is updated as needed. Operator information database 75 stores the operator ID and operator information (i.e., the operator's position, the work for the operator in charge, the operator's skills, the operator's work state, and the operator's work schedule) in association with each other, and is updated as needed. Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.) (Process programs is the predetermined work; the additional information is the operator, production, and know-how information; the acquired data is stored in RAM.)
Kobayashi discloses storing additional information, but does not explicitly teach setting a maximum amount for each. 
Yanagihara teaches to which a maximum storage amount is set for each additional information; and ([Yanagihara 0042] For example, the cache engine 112 can generate a request for an application to identify and delete one or more files for purposes of releasing at least a portion of the memory storage space allocated to that application's temporary data store. In some embodiments, each file stored in the temporary data store can be associated with a corresponding priority level. The application can comply with the request by identifying and deleting a subset of files associated with a priority level below a threshold priority level.) (i.e., each application’s data store is set to a threshold/ maximum amount)
Kobayashi and Yanagihara are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi and Yanagihara before them to combine the board work machine of Kobayashi with data storage limits of Yanagihara. The reason or motivation for doing so would be to ([Yanagihara 0004] reduces the latency or resources that are otherwise involved in accessing the data.)
Kobayashi in view of Yanagihara discloses assigning priority, but does not teach a priority setting section for continuously acquired data.
Sanji teaches a priority setting section configured to set a storage priority that is a priority of storing continuously the acquired data that is stored in the storage device, ([Sanji Col 5 line 64-Col 6 line 4] Data registration section 61 sets priorities to the multiple member data in order to enhance the performing precision of the confirmation work of part camera 5. That is, data registration section 61 sets a first priority on ultra-high precision data Er1 (first member data). Data registration section 61 sets a second priority on high-precision data Er2 (second member data) and sets a third priority on normal precision data Er3 (third member data).)
Kobayashi in view of Yanagihara and Sanji are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi in view of Yanagihara and Sanji before them to combine the modified board work machine of Kobayashi with priority setting section of Sanji. The reason or motivation for doing so would be to reduce ([Sanji Col 2 lines 40-41] the effort that the operator has to expend).
Farther, the modified combination of Kobayashi wherein the data management section stores the acquired data in the storage device, and, in a case in which the maximum storage amount for at least one piece of the additional information is exceeded, deletes the acquired data stored in the storage device in order from the acquired data having a low storage priority set by the priority setting section.  ([Yanagihara 0042] Alternatively, the application can comply with the request by identifying and deleting one or more files having the lowest priority levels such that a size of the one or more identified files is equal to or greater than a threshold size.)
Claim 16 is a method version of the device of claim 1, and is rejected using the same rationale.

Referring to Claim 2, Kobayashi modified teaches the data management device according to claim 1, wherein the additional information includes at least one piece of board information that is information related to the board, device information that is information related to a usage device used in the board work, work information that is information related to a work condition and a work result of the board work, and article information that is information related to an article added to the board in the board work.  ([Kobayashi Col 4 lines 10-20] Production information database 74 stores a production program of board 12, the production progress, and the like, and is updated as needed. Operator information database 75 stores the operator ID and operator information (i.e., the operator's position, the work for the operator in charge, the operator's skills, the operator's work state, and the operator's work schedule) in association with each other, and is updated as needed. Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.)

Referring to Claim 3, Kobayashi modified teaches the data management device according to claim 1, wherein the data management section is configured to manage storage and deletion of the acquired data based on the additional information, and a database is configured in the storage device.  ([Yanagihara 0038] According to some embodiments, the cache engine 112 can be configured to manage allocation of memory addresses within a storage device to be utilized by one or more applications as a temporary data store. The data stored within the temporary data store may be referred to herein, collectively or individually, as cache data. Cache data may be distinguished from other data because the cache data exists in some other location that is accessible to the computing device 102 or is data that is not required for the application to operate. In some cases, the cache data represents a replicated copy of data accessible to the computing device 102 through other means. In other cases, the cache data represents non-essential information that may change the operation of an application to be, e.g., more efficient or better tailored to a particular user while not being required for the application to execute a variety of essential functions. For example, the cache data could include user preferences that tailors operation of a particular function to match a previous selection provided by a user; however, inability to access the user preferences does not affect the ability of the application to execute the function according to a default configuration. Consequently, the cache data can be deleted without adversely affecting the ability of the application to function, albeit, potentially in a less efficient or less desirable manner.)

Referring to Claim 4, Kobayashi modified teaches the data management device according claim 1, further comprising a quality determination section configured to determine a quality of the board work based on the acquired data, ([Kobayashi Col 3 lines 36-48] Mounting controller 48 is configured as a microprocessor with a CPU as a centerpiece, and includes ROM for storing a process program, an HDD for storing various data, RAM used as a work area, and the like. These are electrically connected via a bus (not shown). Mounting controller 48 is connected to feeder controller 44 of feeder 40 and work management device 70 so as to be capable of bidirectional communication. Mounting controller 48 is connected to board conveyance device 22, X-axis slider 32, Y-axis slider 34, the Z-axis ball screw mechanism, and the like so as to be able to output a control signal to those devices, and is also connected to parts camera 39 so as to be capable of receiving images from parts camera 39.) (i.e., a quality determination section that receives images and based on them determines the quality of board work)
wherein the priority setting section is configured to, in a case in which the acquired data used when the quality determination section ([Kobayashi Col 11 lines 35-48] In the work management device of the present disclosure, when the cause of the problem is a device provided in the board work machine, the work instruction section may receive, from the board work machine, at least one of device information, maintenance information, and predictive information by data mining of the board work machine, those being acquired when a problem occurs; and the work instruction section may extract and indicate to the operator a handling method for the problem from the handling method database based on the information received from the component mounting machine. In this way, it is possible to more properly extract a handling method for the problem when the cause of the problem is a device provided in the board work machine from the handling method database.) (Kobayashi modified describes a quality management mechanism performed by the CPU, while [Sanji Col 5 line 64-Col 6 line 4] describes a separate priority setting section)
determines that a work result of the board work is good is defined as good acquired data, and the acquired data used when the quality determination section determines that the work result of the board work is bad is defined as bad acquired data, ([Kobayashi Col 4 lines 35-50] mounting controller 48 causes nozzle 38 to pick up the components supplied by feeders 40, causes parts camera 39 to image the components, determines the presence or absence of a component error based on the captured images, and then causes the components picked up by nozzle 38 to be sequentially mounted on board 12. Here, the presence or absence of a component error is determined based on whether a component is picked up by nozzle 38, and whether the shape, size, pickup position, and the like of the component are appropriate. Mounting controller 48 causes the component picked up by nozzle 38 to be mounted on board 12 when it is determined that there is no component error, but if it is determined that there is a component error, the component is released and the same component is picked up again (i.e., reattempted).) (A bad board work is an error, i.e., bad data. Absence of an error is good data.)
raise the storage priority of the bad acquired data as compared with the storage priority of the good acquired data. ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the Yanagihara describes comparing the priority of good and bad data of Kobayashi, and assigning a higher priority based on usage.)

Referring to Claim 5, Kobayashi modified teaches the data management device according to claim 4, wherein the priority setting section is configured to raise the storage priority of related good acquired data that is the good acquired data related to the bad acquired data as compared with the storage priority of the good acquired data other than the related good acquired data.  ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the Yanagihara describes comparing the priority of good and bad data of Kobayashi, and assigning a higher priority based on usage.)

Referring to Claim 6, Kobayashi modified teaches the data management device according to claim 5, 
wherein data of the good acquired data, which satisfies a predetermined condition, is related to the bad acquired data, and the predetermined condition is that at least one of a usage device used in the board work, a work condition of the board work, a type of an article added to the board in the board work, a manufacturer of the article, and a manufacturing lot of the article is the same.  ([Kobayashi Col 4 lines 35-45] mounting controller 48 causes nozzle 38 to pick up the components supplied by feeders 40, causes parts camera 39 to image the components, determines the presence or absence of a component error based on the captured images, and then causes the components picked up by nozzle 38 to be sequentially mounted on board 12. Here, the presence or absence of a component error is determined based on whether a component is picked up by nozzle 38, and whether the shape, size, pickup position, and the like of the component are appropriate.) (the taken image of a component must satisfy a precondition to avoid an error/bad acquired data. Lack of error is good acquired data, relating to bad acquired data.)

Referring to Claim 7, Kobayashi modified teaches the data management device according to claim 5, 
wherein good acquired data in a case of reattempt, which is the acquired data used when the quality determination section determines that the work result of the board work is bad, ([Kobayashi Col 4 lines 49-58] FIG. 3 is a flowchart of the work support process. When the work support process is started, CPU 71 of work management device 70 first determines whether any problems have occurred in mounting line 10 (S100).)
reattempt of the board work is performed, and the quality determination section determines that the work result of the board work in a case of reattempt is good, is the related good acquired data.  ([Kobayashi Col 4 lines 45-52] Mounting controller 48 causes the component picked up by nozzle 38 to be mounted on board 12 when it is determined that there is no component error, but if it is determined that there is a component error, the component is released and the same component is picked up again (i.e., reattempted). Mounting controller 48 reattempts picking up the component even when a component is not picked by nozzle 38 due to a pickup error or a drop.) (i.e., when the board work is bad (error), the quality control section/ work management device reattempts the board work.)

Referring to Claim 8, Kobayashi modified teaches the data management device according to claim 5, further comprising a data transmission section configured to transmit the related good acquired data together with the bad acquired data to a data server used in a case in which a manufacturer of the board work machine deals with a problem of the board work machine.  ([Kobayashi Col 9 lines 39-46] Here, the correspondence relationship between the constituent elements of work management device 70 of the present embodiment and the constituent elements of the work management device of the present disclosure will be described. CPU 71 of the present embodiment corresponds to a problem detection section, an updating section, and a work instruction section, and know-how database 76 corresponds to a handling method database. [Kobayashi Col 11 lines 35-48] In the work management device of the present disclosure, when the cause of the problem is a device provided in the board work machine, the work instruction section may receive, from the board work machine, at least one of device information, maintenance information, and predictive information by data mining of the board work machine, those being acquired when a problem occurs; and the work instruction section may extract and indicate to the operator a handling method for the problem from the handling method database based on the information received from the component mounting machine. In this way, it is possible to more properly extract a handling method for the problem when the cause of the problem is a device provided in the board work machine from the handling method database.) (the handling method may include contacting the manufacturer)

Claim 9, Kobayashi modified teaches the data management device according to claim 1, 
wherein the priority setting section is configured to raise the storage priority as an elapsed time calculated from a point in time when the acquired data is stored is shorter. ([Yanagihara 0045] Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. [Kobayashi Col 5 lines 8-14] CPU 71 of operation management device 70 calculates the cycle time required for component mounting per board, as needed, in mounting line 10, and when the cycle time exceeds a predetermined threshold, determines that the production operation is remarkably lowered due to a component error, and determines that a problem has occurred.) (Yanagihara describes raising the priority, while Kobayashi describes calculating the time.)

Referring to Claim 10, Kobayashi modified teaches the data management device according claim 1, 
wherein the priority setting section is configured to raise the storage priority as an elapsed time calculated from a point in time when the acquired data is last referred to by inquiry to the data management section is shorter. ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the priority is raised as frequency of access rises/ access time shortens)

Referring to Claim 11, Kobayashi modified teaches the data management device according to claim 1, 
wherein the priority setting section is configured to raise the storage priority as the number of times the acquired data is referred to by inquiry to the data management section increases.  ([Yanagihara 0013] In some embodiments, the set of one or more applications can be selected based on a priority value assigned to each application in the one or more applications. The priority value can be assigned based on responses from each of the one or more applications to previous requests to delete data from the temporary data store. In other embodiments, the priority value can be assigned based on a frequency of use of each of the one or more applications.) (i.e., the priority is raised or lowered according to the number or inquiries.) 

Referring to Claim 12, Kobayashi modified teaches the data management device according to claim 1, further comprising 
a storage capacity calculation section configured to calculate a storage capacity required for the storage device, ([Yanagihara 0012] The cache engine manages the allocation of memory storage space within the temporary data store to one or more applications.)
wherein the storage capacity calculation section is configured to calculate the storage capacity of the storage device based on a unit data capacity that is an estimated value of a data capacity per one piece of the acquired data set for each type of the board work, the number of pieces of the acquired data, which is the number of pieces of the acquired data acquired when one board product obtained by performing the board work with respect to the board is produced, a scheduled production number of the board products in a predetermined period of time, and the maximum storage amount set for each additional information.  ([Yanagihara 0031] The camera application compares the amount of free memory to one or more thresholds based on, at least in part, an estimated amount of free memory required to complete an operation.) (The [Applicant 0010] discloses using multiple board work machines, as does [Kobayashi Col 2 lines 41-47]. In combination with Yanagihara above, the data storage capacity would be calculated and allocated for each type of board work performed, along with any additional related data stored in the relevant databases [Kobayashi Col 4 lines 3-28], as well as the acquired data/image [Kobayashi Col 3 lines 16-22].)

Referring to Claim 13, Kobayashi modified teaches the data management device according to claim 1, 
wherein the board work machine is a component mounter that mounts a component on the board, the component mounter includes an imaging device that has at least one of a board camera that images the board that is positioned, and a part camera that images the component held by a holding member, and the acquired data is image data captured by the imaging device.  ([Kobayashi Col 4 lines 35-41] More specifically, mounting controller 48 causes nozzle 38 to pick up the components supplied by feeders 40, causes parts camera 39 to image the components, determines the presence or absence of a component error based on the captured images, and then causes the components picked up by nozzle 38 to be sequentially mounted on board 12.)

Referring to Claim 14, Kobayashi modified teaches the data management device according to claim 13, 
wherein the additional information includes article information that is information regarding at least a component type of the component among the component type of the component, a manufacturer of the component, and a manufacturing lot of the component, and ([Kobayashi Col 4 lines 41-45] the presence or absence of a component error is determined based on whether a component is picked up by nozzle 38, and whether the shape, size, pickup position, and the like of the component are appropriate.)
the data management section is configured to set the maximum storage amount to be larger for the component type of the component to be mounted on the board in a larger number. ([Kobayashi Col 2 lines 41-47] discloses using multiple component mounting machines 20, meaning each machine will necessarily have a larger storage space for the component it is working with. Farther, [Yanagihara 0042] discloses freeing up space for a higher priority application. Combining the two provides the system to overcome the limitation.)

Referring to Claim 15, Kobayashi modified teaches the data management device according to claim 13, 
wherein the additional information includes work information that is information related to a work result of the board work, and ([Kobayashi Col 4 lines 18-20] Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.)
the data management section is configured to set the maximum storage amount in a case in which the work result of the board work is bad to be large as compared with the maximum storage amount in a case in which the work result of the board work is good. (As the additional information is stored in a database, the database management will allocate space and set limits.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/             Examiner, Art Unit 2136       

/CHARLES RONES/             Supervisory Patent Examiner, Art Unit 2136